Exhibit 10.1

 



DEBENTURE EXTENSION AGREEMENT

 

THIS DEBENTURE EXTENSION AGREEMENT (hereinafter , this "Agreement") made this
5th day of August, 2015 by and between:

 

YA GLOBAL INVESTMENTS, L.P., f/'k/a Cornell Capital Partners, LP (the
"Investor"), a Cayman Island exempt limited partnership with offices located at
1012 Springfield Avenue Mountainside, NJ 07092; and

 

NEOMEDIA TECHNOLOGIES, INC. (the "Company"), a Delaware corporation with its
principal office located at 1515 Walnut Street, Suite 100, Boulder, Colorado
80302.

 

Background

 

Reference is made to certain secured convertible debentures issued by the
Company to the Investor listed on Schedule "1" attached hereto and to such
debentures issued upon assignment thereof by the Investor to subsequent holders
as listed on Schedule “1A”, all of which are incorporated herein by reference
(collectively, the "Debentures").

 

Reference is made to those certain warrant instruments issued by the Company and
held by the Investor listed on Schedule "2" attached hereto and incorporated
herein by reference (each, a "Warrant Instrument") , each of which allows the
holder to purchase such number of shares of common stock of the Company (the
"Warrants Shares") as set forth in such Warrant Instrument at a price per share
set forth in such Warrant Instrument (the "Exercise Price").

 

The Company has requested that the Investor extend the maturity date of each of
the Debentures until February 5, 2016, and the Investor has agreed to do so, but
only upon the terms and conditions set forth herein.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged , it is hereby agreed by and between the Company
and the Investor as follows:

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Debentures.

 

Acknowledgment of Indebtedness

 

1.The Company hereby acknowledges and agrees that it is liable to the Investor
as follows (all amounts in USD):

 

 



  a Owed under the NEOM-42 Debenture as of: June 30, 2015        Principal  
 1,713,704.00      Interest    77,358.08      Total    1,791,062.08             
           

 



 

 



 

  b Owed under the NEOM-45 Debenture as of: June 30, 2015,         Principal  
 17,547,522.00      Interest    3,334,029.61      Total    20,881,551.61       
        c Owed under the NEOM-46 Debenture as of: June 30,2015         Principal
   5,991,004.00      Interest    0      Total    5,991,004.00                   
            Total $28,663,617.69 



 



Hereinafter, all amounts due as set forth in this Paragraph 1, and all amounts
hereafter owed or due under the Financing Documents shall be referred to
collectively as the "Obligations."

 

Waiver of Claims

 

2.The Company, for itself and on behalf its former and/or current subsidiaries
that are party to any of the Financing Documents (collectively along with the
Company, the "Obligors") hereby acknowledges and agrees that none of the
Obligors have any offsets, defenses, claims, or counterclaims against the
Investor, its general partner, and its investment manager, and each of their
respective agents, servants, attorneys, advisors, officers, directors,
employees, affiliates, partners, members, managers, predecessors, successors,
and assigns (singly and collectively, as the "Released Parties"), with respect
to the Obligations, the Financing Documents, the transactions set forth or
otherwise contemplated in this Agreement, or otherwise, and that if the Obligors
now have, or ever did have, any offsets, defenses, claims, or counterclaims
against any of the Released Parties, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this Agreement, all of them are hereby expressly WAIVED, and the
Obligors each hereby RELEASE each of the Released Parties from any and all
liability therefor.

 

Debenture Amendments

 

3.Extension of Maturity Date. The “Maturity Date” of each of the Debentures is
hereby extended to February 5, 2016. The Company acknowledges and agrees that
this extension (a) is a one-time extension for the specific period indicated,
and (b) shall not be deemed to constitute (i) an agreement to provide any
further extension of the Maturity Dates of the Debentures, or (ii) a waiver of
any existing Events of Default, whether known or unknown, or of any the
provisions of the Debentures or of the other Financing Documents.

 

 

 

 

Warrants

 

4.Warrants. Schedule "2" attached hereto sets forth a complete list of each
Warrant Instrument issued to the Investor and remaining outstanding, and the
material terms of each such Warrant Instrument. The parties acknowledge and
agree that as of June 30, 2015 the Investor is the holder of each of the Warrant
Instruments listed on Schedule “2” and that the amounts listed are true and
correct.

 

5.Ratification. The Company hereby acknowledges, confirms, and agrees that, (a)
except as specifically modified herein, the Debentures and all other Financing
Documents remain in full force and effect, and confirm and ratify each of the
terms thereof and (b) all amounts outstanding under the Debentures as set forth
herein are unconditionally owing by the Company to the Investor, without offset,
defense or counterclaim of any kind, nature or description whatsoever.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 



 

 

 

 

IN WITNESS WHEREOF, this Debenture Extension Agreement has been executed as of
the date first set forth above. ·

 

 

YA GLOBAL INVESTMENTS, L.P., NEOMEDIA TECHNOLOGIES, INC. By: Yorkville Advisors,
LLC,           its Investment Manager               By: /s/ David Gonzalez   
By: /s/ Laura Marriott          Name: David Gonzalez Name:   Laura Marriott
Title: Member & General Counsel Title:    CEO & Board Chairperson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

